
	

114 HR 228 IH: Bulletproof Vest Partnership Grant Act of 2015
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 228
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2015
			Mr. LoBiondo (for himself and Mr. Visclosky) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title I of the Omnibus Crime Control and Safe Streets Act of 1968 to extend the
			 authorization of the Bulletproof Vest Partnership Grant Program through
			 fiscal year 2018.
	
	
 1.Short titleThis Act may be cited as the Bulletproof Vest Partnership Grant Act of 2015. 2.Extension of authorization of appropriations for bulletproof vest partnership grant programSection 1001(a)(23) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(23)) is amended by striking 2012 and inserting 2018.
		
